t c summary opinion united_states tax_court adedayo alubunkudi and o adedotun alubunkudi petitioners v commissioner of internal revenue respondent docket no 18062-12s filed date adedayo alubunkudi and o adedotun alubunkudi pro_se kristina l rico for respondent summary opinion whalen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent determined tax deficiencies and sec_6662 penalties for petitioners’ taxable years and the issue in this case is whether petitioner and his spouse have substantiated the cost_of_goods_sold and certain deductions claimed on schedules c profit or loss from business filed with their joint returns for an activity called oma enterprises at the outset we note that petitioner o adedotun alubunkudi separated from her husband approximately months before trial and she failed to take any_action to prepare this case for trial she also failed to appear in person or through a representative when this case was called for trial as a result the court granted respondent’s motion to dismiss petitioner o adedotun alubunkudi for lack of prosecution and ordered that a decision as to her would be entered in due course accordingly the only parties to the case at trial were adedayo alubunkudi petitioner and respondent background the parties have stipulated some of the facts and the court hereby takes the stipulation of facts filed by the parties and the exhibits attached thereto into evidence petitioner and his spouse resided in the state of new jersey at the time they filed their petition petitioner and his spouse timely filed joint form sec_1040 u s individual_income_tax_return for and both returns stated that petitioner was a software engineer and that his spouse was a nurse the returns reported aggregate wages of dollar_figure and dollar_figure for the years in issue respectively the returns also reported net losses from four rental properties of dollar_figure and dollar_figure respectively the subject returns included schedules c for oma enterprises on which petitioner and his spouse reported net losses of dollar_figure and dollar_figure respectively the business of oma enterprises involved the purchase of damaged automobiles and the restoration of those automobiles for resale oma enterprises was allegedly conducted solely by petitioner the schedules c for oma enterprises reported the following revenue and expenses schedules c for oma enterprises gross_receipts cost_of_goods_sold gross_profit other income gross_income dollar_figure big_number -big_number dollar_figure big_number -big_number -0- -big_number -big_number advertising car and truck expenses depreciation and sec_179 expense deduction legal and professional services office expense supplies other expenses internet total expenses net_profit_or_loss big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -big_number -big_number after reviewing the records for this activity submitted during the audit of petitioner and his spouse’s returns respondent determined in the notice_of_deficiency among other adjustments that those records were incomplete and inadequate to substantiate the cost_of_goods_sold reported on the schedules c accordingly respondent recomputed the gross_profit from the activity by applying industry averages ie for and for to the gross_receipts reported respondent then determined the cost_of_goods_sold by subtracting the recomputed gross_profit from gross_receipts the following schedule shows that computation gross_receipts per return dollar_figure dollar_figure gross_profit_percentage industry average recomputed gross_profit dollar_figure cost_of_goods_sold ie gross_receipts less recomputed gross_profit dollar_figure dollar_figure dollar_figure in effect respondent allowed costs of goods sold of dollar_figure for and dollar_figure for the amount disallowed for each year is computed as follows cost_of_goods_sold as reported amount allowed amount disallowed dollar_figure big_number big_number dollar_figure big_number big_number as to the deductions claimed on the schedules c for oma enterprises respondent disallowed for lack of substantiation the deductions for car and truck expenses depreciation and sec_179 expenses legal and professional services and office expenses in the aggregate amounts of dollar_figure for and dollar_figure for respondent allowed the deductions claimed on each schedule c for advertising supplies and internet expenses in the aggregate amounts of dollar_figure for and dollar_figure for in the notice_of_deficiency respondent determined total adjustments of dollar_figure to petitioner and his spouse’s return for taxable_year and total adjustments of dollar_figure to their return for taxable_year the adjustments determined in the notice_of_deficiency are set forth below schedule e4 real_estate loss after passive limitation schedule e3 real_estate loss after passive limitation schedule e2 real_estate loss after passive limitation schedule e1 real_estate loss after passive limitation schedule c1 business selling reconditioned cars - office expense - legal and professional expenses - car and truck expenses - cost_of_goods_sold - depreciation and sec_179 expense student_loan_interest_deduction itemized deductions--home mortgage interest and point sec_2010 dollar_figure dollar_figure consequent adj big_number consequent adj big_number consequent adj big_number consequent adj big_number big_number big_number big_number big_number big_number big_number substantiation big_number pet conceded at trial big_number substantiation big_number substantiation big_number substantiation consequent adj big_number resp concedes tuition_and_fees_deduction total adjustments big_number big_number consequent adj big_number the decision in this case turns on the adjustments to the schedules c that are designated substantiation in the above schedule discussion generally a taxpayer must show entitlement to any deduction claimed see 503_us_79 a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business but the taxpayer must maintain sufficient records to substantiate the expenses claimed sec_162 sec_6001 sec_1_6001-1 income_tax regs the taxpayer bears the burden of substantiation 65_tc_87 aff'd 540_f2d_821 5th cir this requires the taxpayer to show the amount and purpose of any items claimed as deductions see id deductions are not allowed for personal living or family_expenses sec_262 sec_274 imposes strict substantiation requirements for expenses relating to among other things travel entertainment and listed_property we need not discuss the burden-shifting provisions of sec_7491 because in this case there is nothing to suggest that those provisions apply and petitioner has made no claim that they do including automobiles and other_property used as a means of transportation sec_280f sec_1_274-5t temporary income_tax regs fed reg date to deduct such items the taxpayer must substantiate by either adequate_records or by sufficient evidence corroborating his own statement the amounts of such expenses their business_purpose and the business relationship to the taxpayer of the person using the property sec_274 beale v commissioner tcmemo_2000_158 sec_1 274-a b income_tax regs to meet the adequate_records test a taxpayer must maintain an account book a diary a log a statement of expense trip sheets or similar records prepared contemporaneously with the expenditure and documentary_evidence of certain expenditures such as receipts or bills see sec_1_274-5t temporary income_tax regs fed reg date in combination these records must be sufficient to establish each element of the expenditure for which a deduction is sought ie amount time and place business_purpose and business relationship cost_of_goods_sold is an adjustment_to_gross_income and is computed with proper adjustment for opening and closing inventories for the year see sec_1 a a income_tax regs technically it is not treated as a deduction from gross_income and it is not subject_to the limitations on deductions in sec_162 and sec_274 see 88_tc_654 65_tc_422 aff’d per curiam 584_f2d_53 5th cir sec_1_61-3 sec_1_162-1 sec_1_471-3 income_tax regs the taxpayer must substantiate the amount claimed as cost_of_goods_sold and the taxpayer must maintain sufficient records for that purpose sec_6001 sec_1_6001-1 income_tax regs see 116_tc_438 rodriguez v commissioner tcmemo_2009_22 said v commissioner tcmemo_2003_148 aff’d 112_fedappx_608 9th cir before we discuss petitioner and his spouse’s eligibility for the costs of goods sold and the deductions claimed on the subject schedules c for oma enterprises several general observations about their evidence are appropriate the first observation deals with the invoices that petitioner submitted to substantiate the tax benefits claimed on the schedules c all of those invoices are attached to the stipulation of facts in one of three exhibits to that stipulation taken together the invoices purport to show purchases during and aggregating approximately dollar_figure those invoices raise more questions than they answer for example the invoices for show purchases totaling dollar_figure whereas the aggregate cost_of_goods_sold and deductions claimed on the schedule c for is dollar_figure or dollar_figure less than the total invoices for similarly the invoices for show purchases totaling dollar_figure whereas the aggregate costs of goods sold and deductions claimed on the schedule c for is dollar_figure or dollar_figure less than the total invoices for in summary petitioner submitted invoices totaling dollar_figure to substantiate deductions and costs of goods sold totaling dollar_figure we are at a loss to understand the nature of the excess invoices totaling dollar_figure petitioner has not asked to be allowed deductions and or costs of goods sold in excess of the amounts claimed on the schedules c furthermore each schedule c states that it was prepared using the cash_method_of_accounting we are unaware of any reason for a timing difference between the invoice year and the time a particular expenditure is taken into account for tax purposes a second observation about petitioner’s evidence is the fact that petitioner introduced no books_or_records for oma enterprises and there is nothing in the record that ties a specific invoice or invoices to the amount claimed on a particular line of either schedule c this problem was discussed at trial as follows the court do you have anything that shows the composition of each of the expenses that were claimed on your schedule c mr alubunkudi i didn’t understand what you say sir the court well on schedule c you claimed an office expense in of dollar_figure do you have anything that shows what were the amounts that you deducted as part of that dollar_figure petitioner could not answer the court’s concern and the record provides no way to tie the invoices petitioner produced to the cost_of_goods_sold and business deductions claimed on the schedules c petitioner’s testimony at trial about the conduct of his business was vague and confusing petitioner initially testified that he had purchased damaged cars from a company called copart inc i buy used cars from a place called copart cars that has an accident when i buy them i go to junkyard to buy the parts and fix it in order to resell it petitioner then testified that he had actually purchased the damaged cars through another company sanchase auto petitioner explained that sanchase auto had a license to buy cars from copart and sanchase auto allowed him to use its license petitioner referred to two receipts issued by sanchase auto to wally a akanji one receipt dated date is for the purchase of cars in the aggregate amount of dollar_figure and a second receipt dated date is for the purchase cars in the aggregate amount of dollar_figure after that petitioner testified when i bid for car i went for the car then i go to copart and pay with my money thus he seemed to contradict himself by stating that he paid copart for the cars not sanchase auto according to petitioner he paid copart with cashier’s checks obtained from bank of america he explained that’s the only way you can pay to copart if petitioner paid copart for the cars we do not understand the purpose of the invoices from sanchase auto petitioner explained that he kept copies of the cashier’s checks used to pay copart in a briefcase in his personal car but they were lost when the briefcase was stolen from his automobile according to petitioner he used cash to purchase the cashier’s checks from bank of america petitioner did not explain why he chose to pay for the cashier’s check with cash instead of simply causing the money for the cashier’s checks to be withdrawn from his bank of america account in any event petitioner is now unable to show that he purchased any of the cashier’s checks that he claims to have given to copart in passing we note that the court had continued this case from a prior calendar for the express purpose of giving petitioner additional time to obtain bank documents we find curious another aspect of petitioner’s testimony about the business of oma enterprises the record contains invoices dated during for the purchase of cars through copart by another company called discount motors inc in washington d c these invoices total dollar_figure petitioner did not mention these invoices during his testimony or explain what connection if any he had to discount motors inc none of these invoices is in petitioner’s name and as with the sanchase auto invoices there is nothing in the record to show that petitioner paid the invoices or purchased any of the automobiles described in the invoices cost_of_goods_sold as discussed above respondent determined in the notice_of_deficiency that the records submitted during petitioner and his spouse’s audit were incomplete and inadequate and did not substantiate the costs of goods sold reported on the schedules c for oma enterprises as a result respondent recomputed the gross_profit for the business using industry averages and adjusted the costs of goods sold in accordance with that computation petitioner and his spouse bear the burden of showing that respondent’s adjustments to the costs of goods sold are wrong and that they are entitled to claim more than the amounts respondent allowed see rule petitioner’s description of the business of oma enterprises suggests that the cost_of_goods_sold for the business would consist of the cost of the damaged automobiles and the parts used to repair them as discussed above the invoices submitted are not sufficient to prove that petitioner purchased any such goods furthermore petitioner’s testimony was vague and contradictory on the basis of the record in this case we find that petitioner and his spouse have not substantiated cost_of_goods_sold for either year in excess of the amount respondent allowed office expenses on the schedules c for oma enterprises petitioner and his spouse claimed deductions for office expenses of dollar_figure for and dollar_figure for as mentioned above petitioner was unable to show the court which of the invoices correspond to the expenditures reported as office expenses nevertheless using the invoices and petitioner’s testimony the court has identified the following invoices for purchases that appear to have been classified as office expenses date description date dell inspiron laptop date dell vostro a860 laptop total date dell photo a o printer dell cdn multifunction printer date dell laptop inspiron laptop date dell inspiron laptop amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure oscar’s carpet one total dollar_figure dollar_figure the above invoices purport to show expenditures of dollar_figure in and dollar_figure in according to these invoices petitioner purchased two laptop computers in two laptop computers in two printers in and something from oscar’s carpet one in as to those expenditures petitioner’s testimony about what type of computers he purchased was confusing the invoices show that he purchased four laptops whereas petitioner testified that he purchased two desktops and one laptop we find the above invoices and petitioner’s testimony to be insufficient to substantiate the deduction for office expenses claimed for each of the subject years depreciation on the schedule c for oma enterprises for petitioner and his spouse claimed a deduction for depreciation and sec_179 expense of dollar_figure sec_179 provides that a taxpayer may elect to treat the cost of any sec_179 property as an expense which is not chargeable to a capital_account if a taxpayer makes this election the cost shall be allowed as a deduction for the taxable_year in which the sec_179 property is placed_in_service sec_179 sec_179 property is defined in pertinent part as tangible_property which is sec_1245 property as defined in sec_1245 and which is acquired by purchase for use in the active_conduct_of_a_trade_or_business sec_179 according to the form_4562 depreciation and amortization including information on listed_property and the depreciation schedule filed with petitioner and his spouse’s return the subject deduction for the costs of a computer purchased for dollar_figure on date and equipment purchased for dollar_figure on date the record contains no further description of these assets at trial petitioner stated that the items must be spare car parts petitioner then concluded i’m not sure we find that petitioner and his spouse have not met the burden of proving that respondent’s disallowance of this deduction was wrong car and truck expenses on the schedules c for oma enterprises petitioner and his spouse claimed deductions for car and truck expenses of dollar_figure for and dollar_figure for there is no other mention of these car and truck expenses in the record of this case except for the statement in the stipulation of facts that p etitioners did not provide documents such as contemporaneous mileage log in an attempt to substantiate ‘car and truck’ expenses because there is nothing in the record to substantiate these expenses we find that petitioner and his spouse have not established entitlement to the car and truck expense deduction claimed on the subject returns legal and professional services on the schedules c for oma enterprises petitioner and his spouse claimed deductions for legal and professional services of dollar_figure for and dollar_figure for petitioner conceded these deductions at trial accuracy-related_penalty under sec_6662 respondent determined in the notice_of_deficiency that the underpayments of tax in this case are attributable to negligence or disregard of rules or regulations or to substantial understatements of income_tax accordingly respondent added to the tax deficiencies accuracy-related_penalties imposed by sec_6662 under sec_6662 and b and a taxpayer may be liable for a penalty of of the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or due to any substantial_understatement_of_income_tax the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the internal_revenue_code this may include a failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 in the case of an individual the phrase substantial_understatement_of_income_tax is defined as an understatement that exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 normally the commissioner bears the burden of production with respect to the liability of an individual taxpayer for the accuracy-related_penalty sec_7491 to meet that burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite once the commissioner meets the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner t c pincite the taxpayer may meet this burden by proving that he acted with reasonable_cause and in good_faith see sec_6664 sec_1_6664-4 income_tax regs petitioner and his spouse failed to take issue in the petition with respondent’s determination in the notice_of_deficiency imposing accuracy-related_penalties under sec_6662 furthermore petitioner did not take issue with the penalties at trial he made no mention of them in 123_tc_213 the court stated where a petition fails to state a claim in respect of penalties additions to tax and or additional_amounts the commissioner incurs no obligation to produce evidence in support of such determinations pursuant to sec_7491 see eg 117_f3d_785 5th cir the commissioner has no obligation to investigate or produce evidence with respect to a third-party payment report that is not disputed by the taxpayer respondent argues that he has no burden under sec_7491 to produce evidence that the sec_6662 penalties are appropriate because petitioner and his spouse are deemed to have conceded the penalties by failing to assign error to them in the petition and by failing to raise an issue about them at trial see id 118_tc_358 we need not decide that issue because there is more than enough evidence to show that accuracy-related_penalties under sec_6662 should be imposed in this case for example as discussed above petitioner and his spouse failed to keep adequate books_and_records and failed to properly substantiate expenses relating to the cost_of_goods_sold and deductions claimed thus it is clear for purposes of sec_6662 that all of each underpayment is due to negligence and we so find furthermore alternatively even though the exact amounts of the underpayments will depend upon rule_155_computations taking into account our findings and conclusions herein it appears to be the case that for purposes of sec_6662 there is a substantial_understatement_of_income_tax for both and notwithstanding the above findings no penalty will be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion see sec_6664 whether a taxpayer acted in good_faith depends upon the facts and circumstances of each case see sec_1_6664-4 income_tax regs petitioner did not explicitly argue reasonable_cause and good_faith nevertheless on occasion during his testimony he mentioned the fact that he had retained a return preparer to prepare the tax returns reliance on a professional return preparer may constitute reasonable_cause and good_faith if the taxpayer establishes the return preparer had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the return preparer and the taxpayer actually relied in good_faith on the return preparer’s judgment e g 115_tc_43 aff’d 299_f3d_221 3d cir apart from passing references in petitioner’s testimony to the tax_return_preparer the record is devoid of any evidence to support a finding that any reliance by petitioner and his spouse on a return preparer was reasonable and in good_faith petitioner did not call the tax_return_preparer as a witness there is no evidence as to the advice the tax_return_preparer might have given no evidence to support a determination that petitioner and his spouse acted reasonably or in good_faith in relying upon it no evidence about the tax_return preparer’s qualifications no evidence that all relevant facts and circumstances were disclosed to the tax_return_preparer and no evidence that the advice was based on reasonable factual or legal assumptions see id more fundamentally petitioner and his spouse have not shown reasonable_cause for the failure to keep adequate_records to substantiate expenses relating to the claimed deductions accordingly we hold petitioner and his spouse liable for sec_6662 penalties for negligence and alternatively for substantial understatements of income_tax insofar as the rule_155_computations show any on the basis of the above concessions by the parties decision will be entered under rule
